Case 1:19-cv-02439-REB-KMT Document 33-1 Filed 06/26/20 USDC Colorado Page 1 of 6




                                   IN THE T'NITED STATES DISTRIICT COTIRT
                                      FOR THE DISTRICT OF COLORAIDO

      STEVEN K[NG,
                                                            )      CaseNo. l:19-cv-02439-REB-KMT
                                                             )
                                                 Plaintif{, )      Hon. Robert E. Elackburn
                                                             )
     v.
                                                             )     Hon. Kathleen ki. 'Ia,hya
                                                             )
     NATIONAL CREDIT               SYSTEMS,INC., )
                                                         )
                                              Defendant. )
                                                         )
              Pursuant to 28 U.S.C. $ 1746, Ron Sapp states as folklws:

              l.      li am the Vice President of Operations for Defendant, Nlational Credit

     Inc.   (NCS').

              2.      L am authorized to submit this

     Summary Judgment.

              3.      r\s the Vice President of Operations, I arn charged 'with oversight of NCS's fa;y-

     to-day collection activities which include, inter alia, ensrxing thart NCS's employees                crcnfrp,ty


     with company policies and procedures, client requirements and all collecrtion laws includirrrgJ             brut


     not limited to, lhe Fair Debt Collection Practices Act, 15 U.IS.C. g 1692            p!-SgSL   ("FDCPA") rurd

     the Fair Credit Reporting Act        l5 U.S.C. g 1692 el seg. ('FCtrLA').

              4.      I   :um   personally familiar withNCS's collectior:r practices and procedures inclludilnrg

     NCS's system forr maintaining account rccords. All records for arccounts placed with NCS                    zu:e


     maintained on thiis system.

              5.      I have personally reviewed NCS's bruiness records pertaining to Plaintift,            $itdvern

     King.

                      If sworn as a witness, I can testifr       competently to the facts stated herein.
Case 1:19-cv-02439-REB-KMT Document 33-1 Filed 06/26/20 USDC Colorado Page 2 of 6




              7'         l{CS has internal policies and procedures in plane that govern
                                                                                        the placer:nent of

      accounts with NCS for collection.

              8'         L'ikewise, NCS has internal policies and procerJures in p)lace
                                                                                        that govern how

      NCS employee$ are to conduct themselves when attempting
                                                              to collect dlebts placed with NcS

      for collection.

              9'        lUpdates to policies and procedures, as necessitaled
                                                                             by openational changes or
     Iegal developme:nts, are prornptly communicated to ail NCS enrployeesr
                                                                            to ensure their continued

     familiarity with rrnd adherence to all such policies.

              10.       NCS also performs regular and ongoing audits of all sur:h policies and procedures

     to ensure adherence, consistency and ongoing process improve:ments.

             11.        NCS employees are trained regarding each of these polio:ies and procedures     Brt   the

     time of hire and are tested regardinrg their understanding of suclh policirls and procedures at

     regular intervals thereafter.

             12.        Ernployees who do not follow IrtCS' policies anul procechnes are subject to

     discipline up to and including termination,

             13.        With regard to the specific subjent matter of this lawsuit, NCS has developed and

     irnplemented poli.cies and procedures for reviewing accounts placed      witl llCS for collectionr
     prior to the commencement of any collection activity.

             14,        Ttrese policies and procedures are reasonably ailapted to ensure that NCS does

     not commence collection efforts on accounts for amounts that are not orrcd.

             15.        Further, NCS bas developed ancl implemented policies and procedurcs for

     investigating account disputes received from consumers.
Case 1:19-cv-02439-REB-KMT Document 33-1 Filed 06/26/20 USDC Colorado Page 3 of 6




                 t6.                 policies and procedures are reasonably adapted
                                                                                    tio ensure },lci$ conducxs a

      reasonable investi rtion upon receipt of a
                                                 disputer.

                 t7.               ' clients represent in lvriting that all accounts are a,corLurate   at the time    of
      placement with

                 r8,                client, the citadel west / Dunmire properties                          ,.),
                                                                                  ftl;itadel west                 does no[
      hrave a   history oll                incorrect or inaccurate information.



                 19.       It is       ' policy to provide accurate information to credil trureaurs. Irurther, if is

     \lCS' policy to                   a reasonable    investigationrwhen a dispute is rerrciv,,ed.

                20.                 a dispute is received by the oonsumer, the scope of'thrc investilgation
                                                                                                            is

     determined by the                    ian provided by the consumer andNCS' clir:nts,

                2t.                a dispute is received,    Ncs'   employees immediatelll     nuotate   the account dnd

     irritiate an investi              As part of this investigati,on, NCS' employees reviiew account

     inrformation orovi                                  Ncs'
                                    by the oonsumer,            clierrt, or any other persorr or entity to determinf         if
     th,e amount       of the        is correctly charged to the cronsumer.

                                                        Plaintiflts llccount

                22.

     wlth a balance                in the amount of $561.99.

                23.       Ci        West tepresented in writing to NCS that plaintijfl'is account was accutate

     at the time it placed              iffs account withNCS.
                24.                       ,   NCS initiated collectjion activities.
Case 1:19-cv-02439-REB-KMT Document 33-1 Filed 06/26/20 USDC Colorado Page 4 of 6




               25.     On August g,Z0lT,plaintiiff(tluough
                                                           his ex-                    ) disputed the debt wi         NCrlij
       via telephone directry. NCS's emproyee
                                              contempo*rneousry                       tlhe dispute    in NCS's
       management system, which r''otes arerkept
                                                 in the regurar: c'luse              N(lS's business.
               26,     The basis of praintiff's dispute vras tha* he
                                                                     crai                  that his ex-fiancde
       balance ilr fulll "over a year ago".

              27.      After receipt of the dtirect dispute on y'rugmt [i,             ll7, NCS marked
      account as dis;puted with the,credit bureaus
                                                   and larunchecl an                           into PlnintifPs
              28,     As part of this investigation, NCS' employees revi
                                                                                            Erpcount information

      provided by the Plaintiffand    Ncs' client, and requested thrat its                  veri$ that the
      the debt placecl for collection was accurate.

              29.     NCS' Client, Citadel \l/est, responrled that the                  asserted to lbe owed by

      Plaintiff shoukl be lowered to $44g.64 due to unapplied
                                                              credrits               the   Pllnintifl and that the
      Plaintiff still o'ives that balance and there is:no rec,ord ofpa;nnent
                                                                                      th'e same.   Citadel West
     requested paynrent records    if thc plaintiffhad any -          as ciitarlel    irlsisted, they' did not

     paymsnt in full. .9ee Exhibit A,, pg. 36, Account Notes
                                                             fortrtcs                  lJept.7,2017.

             30.     'Ihereafter, on lleptemb
                                              er 7,i20!7,I\ICS sent plai              a letter   verifying his
     requesting proorf ofpayment in full to Citadel West.

             31.     l!{CS continued to mark       plaintiffs account       asl        to lhe credit bueaus.

             32.     ()n September    jll,   ZOl7,, the   Illaintilf contactr:il     directlly requersting that

     provide him with an email address so that           he,   could e-mail us        of p'ayment of the
     in-full to citaderl west. .gee Exhibit A,    )pg.   Jil, Account Notes for         dated Sept.    21,20t7.
             33.     In the interim, l{CS reserived il dispute fronr tjht:
                                                                                      bureaus for Steven     Ki
     acgount, which lhad no images attached to it iurd only
                                                            had            ther       coder   "l09", which


                                                                4
Case 1:19-cv-02439-REB-KMT Document 33-1 Filed 06/26/20 USDC Colorado Page 5 of 6




       that IW' King disputed the cunent
                                          balance on the account,, rnot that he
                                                                                disputed that he owed the
       entire amount altogether, which
                                       further confirses the issues in this
                                                                            matter.
                 34'  Nothing was received from the Plaintiffrriaremail
                                                                         uurtil $ieptr:mberr 2g, 2017, turtil
       he emailed us a copy of the front-sids
                                              of an undeposited che,ck, which came frorn
                                                                                             a bar* account
       where he was not the payor. .see Exhibit
                                                A, Pg. 37, Account Notes for hlcs rlate(l sept.
                                                                                                   2g,2017;
      see also Undeposited Check,      pg.   15.

              35'       A copy of the undeposited check was           pro'viclerd   to citadel werst, who responded to
      state that the check was never cashed,
                                             and that the barance ui,as stilr owe.l.

              36'      NCS requested proof fiom the Plaintiff that
                                                                   c:itadel west depositeri the check in
      question
                 -whether that be by canceled check or           a copy of thr: endonsed check.

             37   '    NCS never received the requested proof fi,or:n
                                                                      the plaintilll- dlespite several
      requests for the sane.

             38.       citadel west continuedlto verifr the amount           a.s    due and orrinl;

             39.       Thereafter, on october :zr,z0r7,NCS veriifirxil
                                                                       his debt.

             40'       Exhibit A represents   ther   sun total of all of'the documents that NCIii possessed

     through the date of filing which it received from both
                                                            the Plaintiff and its client as it relates to the
     Plaintiffs account.

             4l'      Plaintiff never provided any dosumentation to.NCS
                                                                        that his accowrrt was paid-in-
     full with citadel West, instead, stating      llhat   working with lilcr$i to resolve lhis   rnartr:rr is essentially

     "not his problem", .gee Exhibit A, pg. il9, Account Notes .for:llvcs, generally.




            42'       NCS's procedures regarding vetting              of accounts are slrecilliically      designed to
    ensure that NCS does not attempt to
                                        colllect on invalid debtt.
Case 1:19-cv-02439-REB-KMT Document 33-1 Filed 06/26/20 USDC Colorado Page 6 of 6




               43'     The procedures at issue in this case are continually
                                                                            monitored and tested to ensur,:
      they are reasonably adapted to prevent
                                             the specific erors alleged in this case.

               44'    To the extent that Plaintiff alleges that tlhe debt
                                                                           is invalid, any, alleged attempt   tcr

      collect that debt from plaintiff was the result of
                                                         a bona fiide error.

               45'    NCS has internal policies and procedurers in place
                                                                         that govem the placement ol,
      accounts with NCS for collection.

               46'    Likewise, NCS has internal policies anrl procedures
                                                                          in place that govem hurr
     NCS employees are to conduct themselves when attempting
                                                             to collect debts placed with NCS lb,r
     collection,

               47'    It is NCS's routine practice to perform     regular and ongoing audits of all suptr
     policies and procedures to ensure adherence,
                                                  consistency and ongoing process iimprovements.

             48' It is NCS's routine practice to promptly'comrnunicate updafi:s to policies arct
     procedures to all NCS employees to ensure their
                                                     continued familiarity with and adherence to arll

     such policies, as necessitated by operational changes or
                                                              legal developments.

             49'     It is NCS's routine practice to tain    emplloyees regarding each    of these policimr
     and procedures at the time of hire and to test employees regarding
                                                                        thei.r unde,rstanding       of such
     policies and procedures at regular intervals thereafter.

            50' It is NCs's routine practice to disciplirne (up to and inclurling termination)
     employees who do not followNCS's policies andprocedunes.

            51'      NCS's clients represent in writing that all accounts are accura,te at the time
                                                                                                    crf
    placement with NCS.

    I declare under penalty of perjury
    Executed   on    June26.20}0



                                                      6
